Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Independent claims 1-20 are allowed.  
	Independent claims 1, 8 and 17 are unobvious in light of the prior art and specifically in light of the closest prior art of Lin (U.S. Patent Application Publication 2013/ 0087951) and Stowell (U.S. Patent Application Publication 20157 0351166).
While many of the elements and limitations, separately, may be found in the prior art, it is the combination and relationship of the elements to each other that makes this invention novel and unobvious.
	
For instance, regarding claim 1, Lin discloses a system for heating and compressing a material using microwaves (Abstract, The molding chamber comprises a mold-conforming chase, a substrate-base chase, a first radiation permissive component, and a microwave generator coupled to a first waveguide.), the system comprising: a … waveguide (Lin, figs. 5 and 6; waveguide 54) configured to receive a first portion of the microwaves (from microwave generator 12); a rigid waveguide (waveguide 56) configured to receive a second portion of the microwaves; a top microwave antenna (thin part between 54 and 52) connected to the … waveguide, …[the microwaves then] to be received by a top side of the material and heat the material ; a bottom microwave antenna (bottom waveguide 58) connected to the rigid waveguide, …, and configured to receive the second portion of the microwaves and Lin, figs. 5, and 6,  ¶0017, “the microwave radiation heats the molding compound to cure the molding compound) ; and a presser (element 18) coupled to the top microwave antenna and configured to provide a downward force onto the top microwave antenna toward the material to compress the material between the top microwave antenna and the bottom microwave antenna as the material is being heated by the microwaves (Lin, ¶0022, the top chase 16 is brought together with the bottom chase 24 to compress the molding compound 36 and encapsulate the dies 34 with the molding compound). . 
However, Lin does not teach that that waveguide has “a first plurality of slots, and configured to receive the first portion of the microwaves and emit the first portion of the microwaves through the first plurality of slots”, nor “ having a second plurality of slots”, and emit the second portion of the microwaves “through the second plurality of slots”, nor that it is “configured to provide a downward force onto the top microwave antenna toward the material to compress the material between the top microwave antenna and the bottom microwave antenna as the material is being heated by the microwaves, the flexible waveguide connected to the top microwave antenna being bent as the presser provides the downward force onto the top microwave antenna”. Now, regarding the waveguides having “a plurality of slots” to “emit the microwaves”, it is common to have waveguides with slots, such as in Stowell (¶¶0005, 00036, slots 136, figs. 2,2A).  The advantage would be to better direct the radiation as it is emitted from the waveguide and make sure it evenly covers the whole intended area for better and even heating.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the 
Also, regarding the flexible nature of the waveguides, generally, Stowell also teaches such a flexible waveguide (Stowell, flexible waveguide 120).  The advantage of such flexible waveguide is that the waveguide can be responsive to movement and still maintain their waveguide characteristics.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Lin with the further teaching of Stowell, of the flexible waveguide, for at least one of the waveguides or antennas, in order that the waveguide can be responsive to movement and still maintain their waveguide characteristics.

But, however, the prior art does not teach that the device is configured “to provide a downward force onto the top microwave antenna toward the material to compress the material between the top microwave antenna and the bottom microwave antenna as the material is being heated by the microwaves, the flexible waveguide connected to the top microwave antenna being bent as the presser provides the downward force onto the top microwave antenna”.
While Stowell teaches a “flexible” waveguide (Stowell, Fig. 1, 120, flexible/ corrugated waveguide) and even the slots on the waveguide/antennae Stowell (¶¶0005, 00036, slots 136, figs. 2,2A), and these would be obvious to combine with Lin, and they would not be obvious to combine in a way as required by claim 1 and 17, above (claim 17 has virtually the precise language as claim 1 regarding this limitation), nor meet “the 
That is, what is required by the claim is that the presser puts force onto the antenna/waveguide which is then bent, it being at least partially made of flexible material, as a direct result of this applied force.  This is not how the contemplated combination of Lin and Stowell would work.  Neither Lin nor Stowell, nor the prior art has a pressure putting force onto an antennae or waveguide that then gets deformed by that force.  In fact, regarding the top waveguide, which is designated as the “first waveguide”, it would require that the presser that puts the force on the article be above or behind the waveguide, which is situated closer to the article.  What was contemplated, by the combination, is that the limitations of Stowell would be combined with Lin, but the antennas/ waveguides of Lin would still remain behind the pressing elements that function to cause pressing to the article, and no force is applied through any presser to any apparatus that would cause a flexible antenna or waveguide, even if there was one, to bend.  In fact, Lin (as seen in Lin figs. 5-6) is a good example of the typical prior art, where the waveguides are located farther away from the article than the presser.
[AltContent: textbox ([img-media_image1.png])][AltContent: textbox ([img-media_image2.png])]

Thus, independent claims, 1, 8 and 17 are novel and not obvious, and thus their dependent claims are not obvious and allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715